Case: 14-50047      Document: 00512845089         Page: 1    Date Filed: 11/21/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50047
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        November 21, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
STEVEN L. AMIS,

                                                 Plaintiff−Appellant,

versus

ALLISON COOK, Deputy Clerk, Official and Personal Capacities;
DONNA KAY MCKINNEY, District Clerk, Official and Personal Capacities,

                                                 Defendants−Appellees.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                 No. 5:13-CV-119




Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *


       Steven L. Amis, Texas prisoner # 1059402, appeals the dismissal, for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50047    Document: 00512845089     Page: 2   Date Filed: 11/21/2014


                                 No. 14-50047

failure to state a claim, of his pro se 42 U.S.C. § 1983 complaint against former
Bexar County Deputy Clerk Allison Cook and Bexar County District Clerk
Donna Kay McKinney. He contends that the dismissal was arbitrary and
improper because the court failed to accept the alleged facts as true, to view
the complaint and its attachments in the light most favorable to him, to draw
reasonable inferences and resolve doubts in his favor, and to hold the pro se
complaint to a less stringent standard. Amis asserts that his well-pleaded alle-
gations and competent evidence clearly stated a cognizable § 1983 claim
against Cook and McKinney and that the district court’s factual determina-
tions regarding his entitlement to mandamus relief and Cook’s negligence were
incorrect and improperly reached.
      District courts screen complaints filed by prisoners seeking redress from
a government officer or employee and dismiss claims that are frivolous or mali-
cious or that fail to state a claim upon which relief may be granted. 28 U.S.C.
§ 1915A(a), (b)(1). We review dismissals for failure to state a claim under
§ 1915A(b)(1) de novo, using the same standard applicable to dismissals pur-
suant to Federal Rule of Civil Procedure 12(b)(6). Coleman v. Sweetin, 745
F.3d 756, 763 (5th Cir. 2014) (per curiam).
      Amis alleged that the appellees violated his First, Fifth, and Fourteenth
Amendment rights to petition the government for redress of grievances, to
access the courts, and to due process of law when Cook erroneously filed a man-
damus petition in Amis’s closed criminal case and McKinney deliberately failed
to correct Cook’s error. Amis claims that he sought to file the mandamus peti-
tion pursuant to Section 552.321 of the Texas Government Code “to resolve a
release of information dispute between [himself] and University Health Sys-
tem, San Antonio, TX.”
      Amis cannot show that he was prejudiced by the alleged violation. See



                                       2
    Case: 14-50047    Document: 00512845089     Page: 3   Date Filed: 11/21/2014


                                 No. 14-50047

Christopher v. Harbury, 536 U.S. 403, 415-16 (2002). Under the Texas Public
Information Act, governmental bodies may, but are not required to, accept or
comply with information requests from prisoners or their agents, unless the
prisoner’s agent is an attorney. TEX. GOV’T CODE ANN. § 552.028. Because the
governmental body’s decision whether to provide the requested information is
a discretionary rather than ministerial act, there is no arguable basis in law to
support a prisoner’s claim for mandamus relief pursuant to § 552.321. See
Harrison v. Vance, 34 S.W.3d 660, 663 (Tex. App.―Dallas 2000, no pet.).
      Amis did not attach the mandamus petition to his complaint, nor did he
describe the requested information, whether the request was made by his
attorney, or the University Health System’s reason for denying it. Thus, the
complaint failed to describe the underlying mandamus claim well enough for
the reader to determine whether it was nonfrivolous and whether its “‘argua-
ble’ nature . . . [was] more than hope.” Harbury, 536 U.S. at 416. Although
the district court did not identify that deficiency, we can affirm on any ground
supported by the record. Sojourner T. v. Edwards, 974 F.2d 27, 30 (5th Cir.
1992).
      Accordingly, the district court did not err in dismissing Amis’s claims
against Cook and McKinney, and the judgment is AFFIRMED. Amis’s motion
to dismiss the appellees’ letter brief is DENIED.




                                       3